Citation Nr: 1335297	
Decision Date: 11/03/13    Archive Date: 11/13/13

DOCKET NO.  11-18 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.

2.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to June 1982.  She also served with the National Guard from September 1984 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which in part denied service connection for PTSD.  A September 2010 rating decision denied an increased rating for service-connected migraine headaches rated at 30 percent.  

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal.  

In May 2013, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of this testimony is associated with the claims file.  

This appeal was processed in part using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reveals that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  These records have not been obtained.  VA must obtain Social Security Administration decisions and records which may have a bearing on the veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

The Veteran's VA treatment records have only been obtained through August 2011.  At the May 2013 hearing the Veteran testified that the medication prescribed to treat her service-connected migraine headaches had recently been changed.  Accordingly, up-to-date copies of the Veteran's VA treatment records need to be obtained.  

Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

At the May 2013 hearing, the Veteran testified that the severity of her service-connected migraine headaches had increased since the most recent Compensation and Pension examination which was conducted in August 2010.  A new examination is required where the claimant asserts that a disability has increased in severity since the time of the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997).

Finally, the Veteran claims service connection for PTSD.  The Veteran served on active duty from August 1979 to June 1982, with most of that time being at an air defense artillery unit in Germany.  She did not serve in combat, nor did she serve during a period of time when the United States was engaged in hostilities.  Her reported stressors are generally vague and incredible.  For example a January 2009 VA mental health record generally refers to her "military experiences in Germany and Iraq."  A February 2008 VA mental health treatment note refers to stress during her time in Iraq because her father died while she was over there and her husband was injured in Iraq in 2003.  The evidence indicates that she was a civilian contractor in Iraq.  She was not in service during this period of time and these alleged stressors cannot be used to establish service connection for PTSD.  

In May 2009, the Veteran submitted a written stressor statement which alleged three stressors.  First, she claimed to see dead and injured people in Iraq.  However as noted above, she was a civilian contractor and not in military service at this time.  

Second, she claims that in 1981 she was traveling from Germany to the United States on emergency leave and that the airplane she traveled on had 5 bodies of Americans killed "during the incident in Iran," which the Board believes to be a reference to the ill-fated Iran Hostage Rescue Mission.  She asserts that the plane stopped in Dover, Delaware, to unload the bodies.  The Board notes that the Iran Hostage Rescue mission occurred in April 1980, and not 1981 as alleged by the Veteran.  Moreover, she does not allege that she handled, or even saw the dead bodies in question.  

Third, she claims that she was stationed at an anti-aircraft bunker site in Germany and that that service was "very stressful preparing for the missiles to launch, worrying that a launch would occur; dealing with the hosts at the nation site."  At the May 2013 hearing she testified that she served with an Air Defense Artillery unit in Germany "during the Iran-Contra time, we were put down into a bunker into - we used to have to go down into these bunkers and the flashes and the flares from them going off, and of them shooting off the missiles . . ."  The evidence establishes that while the Veteran served in an air defense artillery unit in Germany, her military specialty (MOS) was as an administrative specialist and not an MOS actually involved in the operation of the missiles.  Moreover, the Iran-Contra affair occurred from 1985 to 1987, years after the Veteran separated from service.  Finally, during the Veteran's period of active duty, the United States was not involved in hostilities in Germany, so her assertions of being involved in actual air defense missile shots lacks credibility.  

There are current diagnoses of various psychiatric disorders including PTSD, anxiety disorder, and depression.  There is a single service treatment record which shows a diagnosis of a psychosomatic reaction in September 1980.  Again, claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, Compensation and Pension examination is warranted in order to ascertain a definitive diagnosis and to obtain an etiological opinion.

The case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is required.)

1.  Obtain from the SSA the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  All information obtained should be made part of the file.  The efforts to obtain these records must be documented for inclusion in the claims folder and must continue until it is determined that the records are unavailable or that further efforts to obtain them would be futile.

2.  Obtain copies of the Veteran's recent VA medical treatment record dated from August 2011 to the present.  All information obtained should be made part of the file.   The efforts to obtain these records must be documented for inclusion in the claims folder and must continue until it is determined that the records are unavailable or that further efforts to obtain them would be futile. 

3.  The Veteran should be afforded the appropriate VA Compensation and Pension examination to determine the current severity of her service-connected migraine headaches.  Make the claims file and a copy of this remand available to the VA examiner in conjunction with the examination.  The examiner must also review all pertinent treatment records contained in the Veteran's Virtual VA e-folder.  This review must be noted in the examination report. The VA examiner must report all pertinent symptomatology and findings in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner is requested to review the medications prescribed to treat the service-connected migraine headaches and comment on whether the amount of refills provided supports the Veteran's assertions with respect to the reported number and frequency of attacks.  Any further studies deemed relevant by the examiner must also be conducted.  The examining physician should provide complete rationale for all conclusions reached.

4.  Schedule the Veteran for a psychiatric examination which should include consideration of the criteria for PTSD.  The examination report must include a detailed account of all psychiatric pathology found to be present. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The examiner should elicit a detailed account of the stressors that the Veteran claims she experienced during active duty.  The examiner is informed that the Veteran served on active duty from August 1979 to June 1982 and that only stressors that occurred during this period of time should be considered with respect to the claim for service connection.  The examiner is also informed that the Veteran served as an administrative specialist in Germany and that she did not serve in combat nor did she serve during any period of hostilities.  

The examiner should review the evidence of record with attention to the September 1980 service treatment record showing a diagnosis of psychosomatic reaction and the separation examination report showing no psychiatric abnormalities were reported or diagnosed. The examiner should then indicate:

* The exact diagnosis of any current psychiatric disorder(s) found to be present 

* Whether it is as least as likely as not (50 percent or greater probability) that any current psychiatric disability was incurred as a result of the Veteran's military service from 1979 to 1982.  

* If a diagnosis of PTSD is appropriate, the examiner should specify the credible "stressors" that caused the disorder and the evidence upon which the existence of the stressor(s) is established.  The examiner should also describe which stressor(s) the Veteran re-experiences and how she re-experiences them. 

The report of examination must include a complete rationale for all opinions expressed. The diagnosis should be in accordance with the American Psychiatric Association : DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. rev., 1994).  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of her claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled VA examinations must be included in the claims folder and must reflect that it was sent to her last known address of record. If she fails to report to the examinations, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, then implement corrective procedures at once. 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims for an increased rating for migraine headaches, and service connection for a psychiatric disability, claimed as PTSD, on appeal must be readjudicated.  Specifically, adjudicate whether any diagnosed psychiatric disability warrants service connection.  Also, consider whether TDIU is warranted with respect to the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

